SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period ended31August, 2015 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of Yes No |X| Exhibit 1.1 Director/PDMR Shareholding dated10August 2015 Exhibit 1.2 Director/PDMR Shareholding dated26August 2015 Exhibit 1.1 BP p.l.c. - Director/PDMR Shareholding   BP p.l.c. -10August 2015 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was advised on 10 August 2015 that the following Director and senior executives (all persons discharging managerial responsibilities in BP p.l.c.) acquired in London the number of BP ordinary shares (ISIN number GB0007980591) shown opposite their names below at £3.8560 per share through participation in the BP ShareMatch UK Plan on 10 August 2015:- Director Dr B. Gilvary 80 shares Other Persons Discharging Managerial Responsibilities Mr R. Bondy 80 shares Mr B. Looney 83 shares Mr D. Sanyal 83 shares This notice is given in fulfilment of the obligation under DTR3.1.4(1)(a)R. Exhibit 1.2 BP p.l.c. - Director/PDMR Shareholding   BP p.l.c. -26August 2015 BP p.l.c. Notification of transactions of persons discharging managerial responsibility or connected persons BP p.l.c. was notified on 25 August 2015 by Mr F.L. Bowman, a Director of BP p.l.c., that on 25 August 2015 he purchased s (ISIN number US0556221044). s were acquired at a price of US$31.350 per ADS and s were acquired at a price of US$31.345 per ADS. This notice is given in fulfillment of the obligation under DTR3.1.4 (1)(a)R. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated:08September 2015 /s/ J. BERTELSEN J. BERTELSEN Deputy Secretary
